DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group III in the reply filed on 6/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 8-13, 16 and 19-28 have been cancelled.
Claims 1-3, 5-7, 14-15, and 17-18 are pending.
Claims 1-2 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species there being no allowable generic or linking claim. 
Claims 3, 5-7, 14-15, and 18, drawn to a method of selecting a subject for pancreatic cancer treatment comprising detecting CA19-9 and at least one marker (elect MIA) in claim 3, are examined on merits.
CA19-9 polysaccharide= polysaccharide having the structure, Neu5Aca2,3,1,3(Fucal,4)GlcNAc (a sialyl LewisAantigen), defined by the specification.
CA19-9 polysaccharide= sialyl-lewisA (google).  
In this Office action the terms are exchangeable. 

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 11/4/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Specification
The specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at page 40, line 4 from bottom, which are improper incorporation by reference.  Applicant is required to check entire specification and delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3, 5-7, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Section 706.03(a) of the M.P.E.P states that a scientific principle, divorced from any tangible structure, can be rejected as not within the statutory classes. O 'Reilly v. Morse, 56 U.S. (15 How.) 62 (1854).  A process that consists solely of the manipulation of an abstract idea is not concrete or tangible. See In re Warmerdam, 33 F.3d 1354, 1360, 31 USPQ2d 1754, 1759 (Fed.Cir. 1994). See also Schrader, 22 F.3d at 295,30 USPQ2d at 1459.
MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.
  
The claims are drawn to a method of selecting a subject for pancreatic cancer treatment comprising:
A method of selecting a subject for pancreatic cancer treatment, the method comprising detecting in a sample from the subject 
an increased level of CA19-9 polysaccharide relative to a reference, and 
an increased level of a polynucleotide or polypeptide of at least one marker selected from the group consisting of: OPN, MIA, CEACAM-1, MIC-1, SPON1, HSP27, POSTN, and LGALS3BP relative to a reference,
wherein markers comprising or consisting CA19-9, MIA and HSP27;
wherein markers comprising or consisting CA19-9, MIA, CREACAM-1, MIC-1 and SPON1.

The claimed invention directs to a method of correlating the levels of expression of CA19-9 and MIA etc. to reference level for selection pancreatic treatment, that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application.
The combination of steps recited in the claims taken as a whole, including the step of detecting a sample the levels of markers to the reference are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? 
Answer to step 1: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application?  Yes, the claims recite n natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 
Answer to Step 2A: Yes, claim 1 and dependent claims are directed toward a judicial exception.
Step 2B: Does the claim as a whole amount to significantly more than the judicial exception?  
Answer to step 2B: No.
Measuring using a bead-based immunoassay or ELISA would not add anything scientifically to a Judicial Exception. The judicial exception present in claim 1 and dependent claims are similar to the type identified by the Courts as an abstract idea/natural phenomenon (correlation) akin to at least the following Federal Circuit cases and USPTO 101 Eligibility Examples: Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)) and
               HYPERLINK "http://scholar.google.com/scholar_case?case=7186906258301347902&q=In+re+Grams&hl=en&as_sdt=400003"In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (cited by Mayo, Id.)
USPTO 101 Subject Matter Eligibility Examples: Life Sciences; May 4, 2016, Example 29, ‘Diagnosing and Treating Julitis' ; see specifically, claim 2.

Accordingly, the applicant’s invention is directed to a method of selection of treatment in a subject based on the expression of RAB5 in the tumor from the subject, which is not patentable subject matter under current guidance of USPTO.
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 and update guidance Jan, 2019 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 5-7, 14-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are rejected because base claim 3 recite increased levels of CA19-9 and at least one marker relative to a reference.  
The specification teaches that reference standard includes an assessment of the expression marker from a subject that does not have a pancreatic cancer, stage of progression of a pancreatic cancer, or have not received treatment for a pancreatic cancer (page 32, lines 14+).
Different reference standard used in the claimed method would result in different conclusions for selecting a patient for treatment set forth in claim 3. Since it is not clear which reference standard used in the based claim 3, claim 3 and its dependent claims are indefinite.  The amendment claims to clarify what the reference is used in the claimed method is required.
	
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simeone et al (Pancreas 34:436;443, 2007).
In this rejection, at least one marker is examined to the extent of CEACAM-1.
The specification, on page 16, teaches: "reference" is meant a standard or control condition and on page 32, teaches: a control sample obtained from a patient that does not have a pancreatic cancer.

102 rejection:
In this rejection, the preambles recited in claims are not given patentable weights. 
Simeone et al disclose CEACAM-1 as a serum biomarker for pancreatic cancer that is significantly higher expression levels in the patients having pancreatic adenocarcinoma as compared to the non-cancer pancreas, e.g chronic pancreatitis (CP, abstract, figure 2).  Simeone et al teach a method of detecting the protein by Sandwich ELISA (page 438, right col).  Simeone et al’s method also includes detecting higher levels of CA19-9 in the same sample (figure 2 and table 2) and conclude that the combination of CEACAM1 and CA19-9 has significantly higher diagnosing accuracy than CA19-9 alone (abstract: result). Since Simeone et al teach the active steps of detecting increased levels of both CA19-9 and CEACAM1 as compared to reference levels, method of Simeone et al would anticipate the claimed invention.

103 rejection:
Since Simeone et al teach the active steps of detecting increased levels of both CA19-9 and CEACAM1 as compared to reference levels, one skilled in the art could use the method for selecting patient for pancreatic cancer treatment.  Once the patient has been diagnosed as pancreatic cancer, the patient would be selected for treatment of the cancer. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1. 	Claims 3, 5, 7, 14-15, and 18 are rejected under 35 U.S.C. 103 as being obvious over Simeone et al (Pancreas 34:436-443, 2007, IDS #11, 11/4/2020) as applied above and further in view of Fitori et al (Can Cell International 5:1-8, Feb, 2005, IDS #3, 11/4/2020) and Koopmann et al (Clin Cancer Res 12: 442-446, 2006, IDS #6, 11/4/2020) and Kosanam et al (Mole and Cell proteomic 12: 2820-32. 2013, IDS #7 11/4/2020).
	Detecting MIA is examined to the extent of polynucleotide for mRNA expression in tissue samples.
The specification, on page 16, teaches: "reference" is meant a standard or control condition and on page 31, teaches: a control sample obtained from a patient that does not have a pancreatic cancer.
The teachings of Simeone on expressions of RNA and protein levels of CEACAM-1 and CA19-9 on tissue and sera are set forth above. 
The reference does not teach the levels of MIA, MIC-1 and SPON1.
	Fitori et al teach a method of detecting MIA expression in pancreatic cancer condition and teach the methods comprising detecting mRNA and protein, wherein mRNA expression is 42x fold higher in the cancer tissues as compared to the normal tissues, however, the serum levels of the protein are higher, but not significant (abstract and figure 1). Fitori et al conclude that MIA involves in cancer cell invasion, but not cell proliferation and MIA protein could serve as therapeutic target for anti-metastatic drug (page 5, last para).
Koopmann et al teach serum levels of pancreatic adenocarcinoma biomarkers, CA19-9 and MIC1 levels in serum samples from pancreatic cancer patients as compared to pancreatitis and normal patients (table 1 and figure 1-2).  Koopmann et al conclude serum levels of MIC-1 as biomarker for pancreatic cancer outperforms than other markers (abstract and page 445-6).
Kosanam et al in supplemental data provides a proteomic date with pancreatic cancer cell line which teach that SPON1 levels are higher in the cancer cell than the normal cell (data supplement: bullet 2 and page 211).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.

The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time before filing the instant application the claimed invention was made to combine the methods to detect/diagnose/characterize and select pancreatic cancer comprising detecting the biomarkers CA19-9, CREACAM-1, MIC-1, SPON1 and MIA with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teachings in order to increased accuracy of diagnosing and selecting pancreatic patient for therapy by adding additional biomarkers including MIA, MIC-1 and SPON1 in the teaching of Simeone because Simeone et al have already shown that CA19-9 and CEACAM-1 are biomarkers for pancreatic cancer because Fitori et al have shown that MIA mRNA` is many times fold in the cancer tissues than normal tissues and Koopmann and Kosanam have shown that MIC-1 and SPON1 are increased in the serum samples or cell lines of pancreatic cancer. One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to use ELISA to detect serum levels of those markers in one sample collected from pancreatic cancer patient because each of the references above has used biofluid sample to detect those markers by ELISA.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to select the patient for treatment with surgery or chemotherapy because the references in combination have shown using those biomarkers successfully diagnosing a pancreatic cancer.  Thus, the references in combination teach and suggest each and every limitation of the claims. One skilled in the art would arrive at current invention without unexpected result.
KSR: It is not a requirement that the Examiner establish that the cited art contains all the elements of the rejected claim, as the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR, 550 U.S. at 418.	

2.	Claims 3, 5, 6, 14-15, and 18 are rejected under 35 U.S.C. 103 as being obvious over Simeone et al (Pancreas 34:436-443, 2007) in view of Fitori et al (Can Cell International 5: (3) 1-8, Feb, 2005) and Liao et a (Pancreas 2009, 38:422-426, IDS #9, 11/4/2020).
	The teachings of Simeone and Eitori et al on a method of detecting and selecting pancreatic cancer and treatment based on the increased expression of biomarkers CA19-9 and MIA are set forth above.
	The references in combination do not teach HSP27 set forth in claim 6.
	Liao et al teach that serum levels of HSP27 as well as CA19-9 are increased in pancreatic carcinoma patient compared as control sample assayed by ELISA (figure 1 and table 4).
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.

The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time before filing the instant application the claimed invention was made to combine the methods to detect/diagnose/characterize and to select pancreatic cancer having increased levels of biomarkers comprising or consisting of CA19-9, HSP27 and MIA for treatment with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teachings in order to increased accuracy of diagnosing and selecting pancreatic patient for therapy by adding additional biomarker including MIA and HSP27 in the teaching of Simeone because Simeone et al have already shown that CA19-9 and other markers for pancreatic cancer detecting and because Fitori et al have shown that MIA increased expression is many times fold in the cancer tissues than normal tissues and Liao et al have shown that HSP27 are increased in the serum samples from pancreatic carcinoma as compared to control. One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to select the patient for treatment with surgery or chemotherapy because the references in combination have shown using those biomarkers successfully diagnosing a pancreatic cancer.  Thus, the references in combination teach and suggest each and every limitation of the claims. One skilled in the art would arrive at current invention without unexpected result.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642